PER CURIAM.
The plaintiff has filed a paper in this court reciting that he is one of two plaintiffs in a suit pending in the superior court of Apache county; that the case was at issue, all demurrers and dilatory pleas having been disposed of, but, notwithstanding his urgent insistence that the case be set down for trial, the defendant refused to set the same. He asks for a peremptory writ of mandamus compelling the defendant to set the case down for trial.
It is required by the statute that:
“The party applying for the writ shall file his complaint in which he shall be named as plaintiff, and the tribunal, officer, board or person against whom the writ is sought as defendant. Such complaint shall be verified by the oath of the plaintiff, his agent or attorney.” Paragraph 1554, Civil Code 1913.
*252The paper filed by plaintiff does not conform with this requirement. The parties are not designated as plaintiff and defendant, and the other plaintiff does not join in the request for the writ. These informalities might be overlooked, but the instrument is verified upon “information and belief.”' This is not a sufficient verification under the statute. It is. signed by him in propria persona. It was not necessary, of' course, that his attorney should have signed the paper, but it is significant that he did not do so. Besides, the application is made without notice to the defendant. Before a peremptory writ may issue, defendant is entitled, under the statute, to at least 10 days’ notice. Paragraph 1556, Civil Code 1913.
For the reasons suggested, the writ is denied.